Exhibit 10.2


REINSURANCE GROUP OF AMERICA, INCORPORATED
FLEXIBLE STOCK PLAN
STOCK APPRECIATION RIGHT AWARD AGREEMENT


Reinsurance Group of America, Incorporated, a Missouri corporation (the
“Company”), and __________ (“Employee”) hereby agree as follows:


SECTION 1
GRANT OF STOCK APPRECIATION RIGHT


Pursuant to the Reinsurance Group of America, Incorporated Flexible Stock Plan,
as amended and restated effective May 23, 2017 (the “Plan”), and pursuant to
action of the Committee charged with the Plan’s administration, the Company has
granted to Employee, effective __________ (the “Date of Grant”), subject to the
terms, conditions and limitations stated in this Stock Appreciation Right Award
Agreement (this “Agreement”), the Plan and the Company’s Executive Compensation
Recoupment Policy (as discussed in Section 8(c)), a stock appreciation right
(“SAR”), which is granted with respect to __________ shares (each, a “SAR
Share”) of Common Stock. The SAR is exercisable as provided in Section 3.


SECTION 2
EXERCISE PRICE PER SAR SHARE


The “Exercise Price Per SAR Share” shall be __________ which is the Fair Market
Value of one share of Common Stock as of the Date of Grant.


SECTION 3
EXERCISE OF SAR


(a)    Right to Exercise. This SAR is exercisable at any time prior to the
Expiration Date, but only to the extent vested on the date of such exercise.
(b)    Terms of Exercise. Upon exercise of any vested portion of the SAR in
accordance with this Section 3, Employee or the individual, trust or entity
authorized to exercise such SAR as provided herein (collectively, the
“Exercisor”) shall be entitled to receive the excess of (i) the Fair Market
Value of the specified number of SAR Shares as of the date of exercise (which
shall be determined by multiplying the number of SAR Shares being exercised by
the Fair Market Value of one share of Common Stock on the date of exercise) over
(ii) an amount equal to the Exercise Price Per Share multiplied by the number of
SAR Shares being exercised. Such excess, if any, shall be paid either (x) in
whole shares of Common Stock, the number of which shall be determined using the
Fair Market Value of one share of Common Stock as of the date of exercise,
disregarding any fractional shares, or (y) in cash, with such method of payment
to be determined by the Committee from time to time.
(c)    Method of Exercise. The SAR may be exercised in whole or in part by the
Exercisor at any time or from time to time in accordance with procedures
established by the





--------------------------------------------------------------------------------




Committee. As promptly as practicable after such exercise of the SAR, the
Company shall issue the number of shares of Common Stock or pay the amount of
cash, as applicable, determined pursuant to Section 3(b) above to the Exercisor.
Each exercised SAR will be cancelled.
SECTION 4
CONDITIONS AND LIMITATIONS ON RIGHT TO EXERCISE SAR


(a)    Vesting. Subject to paragraph (b) of this Section and subject to Sections
6 and 7, this SAR shall vest in four (4) equal annual installments of 25%
commencing December 31 of the year of the Date of Grant.  The SAR must be
exercised, if at all, no later than ten (10) years from the Date of Grant (the
“Expiration Date”).  The SAR may be exercised in full or in part pursuant to
this vesting schedule at any time prior to the Expiration Date.  Upon a partial
exercise of this SAR, the number of SAR Shares available for future exercise
shall be reduced by the portion of the SAR so exercised.


Date
Cumulative Percentage of
SAR Shares That Are Vested
December 31, ____
25%
December 31, ____
50%
December 31, ____
75%
December 31, ____
100%

(b)    Exercise if No Longer an Employee.
(1)    Termination. Except as provided in paragraphs (2) or (3) below, the SAR
may be exercised only by Employee while serving as an officer or employee of the
Company or any of its Affiliates or within 30 days following termination of
employment.


Notwithstanding the foregoing, Employee may exercise the SAR following
termination only to the extent the SAR was vested and had not been exercised
prior to termination, and in no event may the SAR be exercised after the
Expiration Date.


An approved leave of absence shall not constitute a termination for purposes of
this Section so long as Employee’s right to re-employment is guaranteed either
by statute, local law, contract or pursuant to any Company policy. Where
re-employment is not so guaranteed, termination shall be deemed to occur on the
first day after the end of such approved period of leave.


(2)    Disability or Death. Notwithstanding the vesting schedule set forth in
Section 4(a) above, if Employee ceases to be employed by the Company or any of
its Affiliates prior to the Expiration Date due to Disability or death, the SAR
shall become immediately 100% vested with respect to the portion of the SAR not
exercised prior to the date of Disability or death, and the SAR may be exercised
at any time within five (5) years following the earlier to occur of death or
Disability, but in no event later than the Expiration





--------------------------------------------------------------------------------




Date. Should this Section 4(b)(2) become operative because of Employee’s death,
or should Employee die after Employee’s Disability, then the SAR may be
exercised by: (i) a legatee or legatees of Employee under Employee’s last will;
(ii) Employee’s personal representative(s) under Employee’s last will or, if
Employee died without a will, the executor of Employee’s probate estate; or
(iii) the trustee(s) of Employee’s revocable living trust or of a trust
indenture of which Employee is a grantor or a beneficiary.


For purposes of this Agreement, “Disability” means disability as defined in any
long-term disability plan maintained by the Company or an Affiliate which covers
Employee or, in the absence of any such plan, the physical or mental condition
of Employee arising prior to the Expiration Date, which in the opinion of a
qualified physician chosen by the Company prevents Employee from continuing
employment with the Company and its Affiliates.


(3)    Retirement.     If Employee ceases to be a full-time employee of the
Company or any of its Affiliates (as may be determined by the Company or such
Affiliate) at any time on or prior to December 31 of the year of the Date of
Grant due to Retirement, this Agreement will terminate and be of no further
force or effect and the SAR awarded to Employee hereunder shall be forfeited,
unless otherwise determined by the Committee.


Upon Employee’s Retirement following December 31 of the year of the Date of
Grant but prior to the Expiration Date, the SAR shall continue to vest following
such Retirement as provided in Section 4(a) above and shall remain exercisable
as if Employee had continued his or her employment with the Company or its
Affiliates following such Retirement, subject to Section 7 below; provided,
however, that Employee must maintain full-time equivalent employment status (as
may be determined by the Company or such Affiliate) through December 31 of the
year of the Date of Grant. Notwithstanding the vesting schedule set forth in
Section 4(a) above, upon Employee’s death following any such Retirement referred
to in the immediately preceding sentence but prior to the Expiration Date, the
SAR shall become immediately 100% vested with respect to the portion of the SAR
not exercised prior to Employee’s death. The SAR may be exercised at any time
within five (5) years following Employee’s death (but in no event later than the
Expiration Date) by: (i) a legatee or legatees of Employee under Employee’s last
will; (ii) Employee’s personal representative(s) under Employee’s last will or,
if Employee died without a will, the executor of Employee’s probate estate; or
(iii) the trustee(s) of Employee’s revocable living trust or of a trust
indenture of which Employee is a grantor or a beneficiary. In no event may any
portion of this SAR be exercised after the Expiration Date.
For purposes of this Agreement, “Retirement” shall mean termination of
employment with the Company and its Affiliates after Employee has attained a
combination of age and years of service that equals at least sixty-five (65);
provided that, (A) Employee has been employed by the Company and its Affiliates
for at least five (5) years and (B) the maximum number of years of service
credited for purposes of this calculation shall be ten (10).





--------------------------------------------------------------------------------




(c)    Dividend Equivalents. SARs shall not include dividend equivalent payments
or dividend credit rights.
SECTION 5
DELIVERY OF SHARES


The Company shall not be required to issue or deliver any shares of Common
Stock, if applicable, upon the exercise of this SAR prior to (a) the admission
of such shares to listing on any stock exchange on which the Company’s Common
Stock may then be listed, (b) the completion of any registration and/or
qualification of such shares under any state or federal laws (including without
limitation the Securities Act of 1933, as amended) or rulings or regulations of
any governmental regulatory body, which the Company shall determine to be
necessary or advisable, or (c) if the Company so requests, the filing with the
Company by the Exercisor of a representation in writing at the time of such
exercise that it is such Exercisor’s present intention to acquire the shares
being purchased for investment and not for resale or distribution.


SECTION 6
CHANGE OF CONTROL


Notwithstanding the vesting schedule set forth in Section 4(a), upon a Change of
Control prior to Employee’s termination, Retirement, Disability or death (as
described in Section 4(b)), the SAR shall become immediately 100% vested with
respect to the portion of the SAR not exercised prior to the Change of Control
(but in no event may Employee exercise any portion of the SAR after the
Expiration Date).


SECTION 7
CANCELLATION


Notwithstanding anything herein to the contrary, this Agreement shall be
cancelled and the SAR granted hereby shall be forfeited, without any further
action by the Committee, as a result of Employee’s Malfeasance. Upon such
cancellation, all rights of Employee hereunder shall terminate, irrespective of
whether the SAR is otherwise vested, and the shares of Common Stock reserved for
use hereunder shall be available for future grant in accordance with the Plan.
“Malfeasance” means (1) any conduct, act or omission that is contrary to
Employee’s duties as an officer or employee of the Company or any of its
Affiliates, or that is inimical or in any way contrary to the best interests of
the Company or any of its Affiliates, or (2) employment of Employee by or
association of Employee with an organization that competes with the Company or
any of its Affiliates, in each case as determined by the Committee.
SECTION 8
MISCELLANEOUS


(a)    Rights in Shares Prior to Issuance. Prior to issuance of shares of Common
Stock in accordance with Section 3, neither Employee nor his or her legatees,
personal representatives or distributees (i) shall be deemed to be a holder of
any shares of Common Stock subject to this SAR or (ii) have any voting rights
with respect to any such shares.





--------------------------------------------------------------------------------






(b)    Non-assignability. This SAR shall not be transferable by Employee other
than by will or by the laws of descent and distribution; provided that, Employee
may transfer the SAR during his or her lifetime to a revocable living trust of
which Employee is grantor, or to another form of trust indenture of which
Employee is a grantor or a beneficiary. This SAR may be exercised during
Employee’s lifetime only by: Employee; Employee’s guardian, power of attorney,
or legal representative; or the trustee of Employee’s revocable living trust or
of a trust indenture of which Employee is a grantor or a beneficiary.


(c)    Recoupment. The awards granted pursuant to this Agreement are subject to
the terms and conditions contained in the Company’s Executive Compensation
Recoupment Policy (the “Recoupment Policy”), which permits the Company to recoup
all or a portion of awards made to certain employees upon the occurrence of any
Recoupment Event (as defined in the Recoupment Policy).


(d)    Designation of Beneficiaries. Employee may file with the Company a
written designation of a beneficiary or beneficiaries to exercise, upon
Employee’s death, the SAR granted hereunder, subject to all of the provisions of
this Agreement. An Employee may from time to time revoke or change any such
designation of beneficiary and any designation of beneficiary under the Plan
shall be controlling over any other disposition, testamentary or otherwise;
provided, however, that if the Committee shall be in doubt as to the right of
any such beneficiary to exercise the SAR, the Committee may recognize only an
exercise by the personal representative of the estate of Employee, in which case
the Company, the Committee and the members thereof shall not be under any
further liability to anyone.


(e)    Changes in Capital Structure. If there is any change in the Common Stock
by reason of any extraordinary dividend, stock dividend, spin‑off, split‑up,
spin‑out, recapitalization, warrant or rights issuance or combination, exchange
or reclassification of shares, merger, consolidation, reorganization, sale of
substantially all assets or, as determined by the Committee, other similar or
relevant event, then the number, kind and class of shares of Common Stock
available for SARs and the number, kind and class of shares of Common Stock
subject to outstanding SARs and the exercise price thereof, as applicable, shall
be appropriately adjusted by the Committee. The issuance of shares of Common
Stock for consideration and the issuance of rights with respect to Common Stock
shall not be considered a change in the Company’s capital structure. No
adjustment provided for in this Section shall require the issuance of any
fractional shares.


(f)    Right to Continued Employment. Nothing in this Agreement shall confer on
Employee any right to continued employment or interfere with the right of an
employer to terminate Employee’s employment at any time.


(g)    Tax Withholding. Employee must pay, or make arrangements acceptable to
the Company for the payment of any and all federal, state and local tax
withholding that in the opinion of the Company is required by law. Unless
Employee satisfies any such tax withholding obligation by paying the amount in
cash or by check, the Company will withhold shares of Common Stock having a Fair
Market Value on the date of withholding equal to the tax withholding obligation.







--------------------------------------------------------------------------------




(h)    Copy of Plan. By signing this Agreement, Employee acknowledges receipt of
a copy of the Plan and any offering circular related to the Plan.
(i)    Choice of Law; Venue. This Agreement will be governed by the laws of the
State of Missouri, without giving regard to the conflict of law provisions
thereof. Any legal action arising out of this Agreement may only be brought in
the Circuit Court in St. Louis County and/or the United States District Court in
St. Louis, Missouri.
(j)    Execution. An authorized representative of the Company has signed this
Agreement, and Employee has signed this Agreement to evidence Employee’s
acceptance of the award on the terms specified in this Agreement and the Plan,
all as of the Date of Grant.
SECTION 9
TERMS OF THE PLAN


This award is granted under and is expressly subject to all the terms and
provisions of the Plan, which terms are incorporated herein by reference. The
Plan and this Agreement are administered by the Committee. Any determination
under the Plan or this Agreement made by the Committee shall be at the
Committee’s sole discretion. Capitalized terms used and not otherwise defined in
this Agreement shall have the same meanings ascribed to them in the Plan.


Signature page follows.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
___ day of ________, ____.


                
“Company”
Reinsurance Group of America, Incorporated




By:    __________________________________________            
Name:    
Title:




“Employee”
                


__________________________________________________
Name:





